 

ALASKA AIR GROUP, INC.
2008 PERFORMANCE INCENTIVE PLAN
 
Adopted by the the Alaska Air Group, Inc. Board of Directors on March 13, 2008
Approved by Alaska Air Group, Inc. Shareholders on May 20, 2008
Amended by the Alaska Air Group, Inc. Board of Directors on March 10, 2011
Amended Plan Approved by Alaska Air Group, Inc. Shareholders on May 17, 2011
 
 
1.
PURPOSE OF PLAN

 
The purpose of this Alaska Air Group, Inc. 2008 Performance Incentive Plan (this
“Plan”) of Alaska Air Group, Inc., a Delaware corporation (the “Corporation”),
is to promote the success of the Corporation and to increase stockholder value
by providing an additional means through the grant of awards to attract,
motivate, retain and reward selected employees and other eligible persons.
2.
ELIGIBILITY

 
The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation's eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation's
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3.
PLAN ADMINISTRATION

 
3.1    The Administrator. This Plan shall be administered by and all awards
under this Plan shall be authorized by the Administrator. The “Administrator”
means the Board or one or more committees appointed by the Board or another
committee (within its delegated authority) to administer all or certain aspects
of this Plan. Any such committee shall be comprised solely of one or more
directors or such number of directors as may be required under applicable law. A
committee may delegate some or all of its authority to another committee so
constituted. The Board or a committee comprised solely of directors may also
delegate, to the extent permitted by Section 157(c) of the Delaware General
Corporation Law and any other applicable law, to one or more officers of the
Corporation,

 
 

--------------------------------------------------------------------------------

 

its powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the vote of a majority
of the members present assuming the presence of a quorum or the unanimous
written consent of the members of the Administrator shall constitute action by
the acting Administrator.
 
With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).
 
3.2    Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:
 
(a)    determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;
(b)        grant awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance targets, and establish
the events of termination or reversion of such awards;
(c)    approve the forms of award agreements (which need not be identical either
as to type of award or among participants);
(d)        construe and interpret this Plan and any agreements defining the
rights and obligations of the Corporation, its Subsidiaries, and participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules

 
 

--------------------------------------------------------------------------------

 

and regulations relating to the administration of this Plan or the awards
granted under this Plan;
(e)        cancel, modify, or waive the Corporation's rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;
(f)        accelerate or extend the vesting or exercisability or extend the term
of any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under Section
8.6.5;
(g)    adjust the number of shares of Common Stock subject to any award, adjust
the price of any or all outstanding awards or otherwise change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);
(h)        determine the date of grant of an award, which may be a designated
date after but not before the date of the Administrator's action (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);
(i)        determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;
(j)        acquire or settle (subject to Sections 7 and 8.6) rights under awards
in cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and
(k)    determine the fair market value of the Common Stock or awards under this
Plan from time to time and/or the manner in which such value will be determined.
Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by stockholders, in no case may the Administrator
(1) amend an outstanding stock option or SAR to reduce the exercise price or
base price of the award, (2) cancel, exchange, or surrender an outstanding stock
option or SAR in exchange for cash or other awards for the purpose of repricing
the award, or (3) cancel, exchange, or surrender an outstanding stock option or
SAR in exchange for an option or SAR with an exercise or base price that is less
than the exercise or base price of the original award.
3.3    Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be

 
 

--------------------------------------------------------------------------------

 

liable for any act, omission, interpretation, construction or determination made
in good faith in connection with this Plan (or any award made under this Plan),
and all such persons shall be entitled to indemnification and reimbursement by
the Corporation in respect of any claim, loss, damage or expense (including,
without limitation, attorneys' fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.
 
3.4    Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.
 
3.5    Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.
 
4.SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS
 
4.1    Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation's
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.
 
4.2    Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:
 
(1)    4,000,000 shares of Common Stock, plus
(2)    the number of shares of Common Stock available for additional award grant
purposes under the Corporation's 2004 Long-Term Incentive Plan (the “2004 Plan”)
as of the date of stockholder approval of this Plan (the “Stockholder Approval
Date”) and determined immediately prior to the termination of the authority to
grant new awards under the 2004 Plan as of the Stockholder Approval Date, plus
(3)    the number of any shares subject to stock options granted under the 2004
Plan and outstanding on the Stockholder Approval Date which expire, or for any
reason are cancelled or terminated, after the Stockholder Approval Date without
being exercised (including any shares subject to stock options granted under the
Corporation's 1999 Long-Term Equity Incentive Plan (the “1999 Plan”) outstanding
on the Stockholder Approval Date which expire, or for any reason are cancelled
or terminated, after the Stockholder Approval Date and would otherwise become
eligible for award grant purposes under the 2004 Plan in accordance with the
provisions of that plan);
(4)    the number of any shares subject to restricted stock and restricted stock
unit awards

 
 

--------------------------------------------------------------------------------

 

granted under the 2004 Plan that are outstanding and unvested on the Stockholder
Approval Date that are forfeited, terminated, cancelled or otherwise reacquired
by the Corporation without having become vested.
provided that in no event shall the Share Limit exceed 6,999,517 shares (which
is the sum of the 4,000,000 shares set forth above, plus the number of shares
available under the 2004 Plan for additional award grant purposes as of the
Effective Date (as such term is defined in Section 8.6.1), plus the aggregate
number of shares subject to awards previously granted and outstanding under the
2004 Plan and the 1999 Plan as of the Effective Date).
Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.7 shares for every one share
actually issued in connection with such award. (For example, if a stock bonus of
100 shares of Common Stock is granted under this Plan, 170 shares shall be
charged against the Share Limit in connection with that award.)     For this
purpose, a “Full-Value Award” means any award under this Plan that is not a
stock option grant or a stock appreciation right grant.
The following limits also apply with respect to awards granted under this Plan:
(a)    The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 4,000,000 shares.  
(b)    The maximum number of shares of Common Stock subject to those options and
stock appreciation rights that are granted during any calendar year to any
individual under this Plan is 300,000 shares.  
(c)    Additional limits with respect to Performance-Based Awards are set forth
in Section 5.2.3.
Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.
4.3    Awards Settled in Cash, Reissue of Awards and Shares. Except as provided
in the next sentence, shares that are subject to or underlie awards granted
under this Plan which expire or for any reason are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
this Plan shall again be available for subsequent awards under this Plan. Shares
that are exchanged by a participant or withheld by the Corporation as full or
partial payment in connection with any award under this Plan, as well as any
shares exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
shall not be available for subsequent awards under this Plan. To the extent that
an award granted under this Plan is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan. In the event that shares of Common Stock are
delivered in respect of a dividend equivalent right granted under this Plan, the
number of shares delivered with respect to the award shall be counted against
the share limits of this Plan (including, for purposes of clarity, the limits of
Section 4.2 of this Plan). (For purposes of clarity, if 1,000 dividend
equivalent rights are granted and outstanding when the Corporation pays a
dividend, and 50 shares are delivered in payment

 
 

--------------------------------------------------------------------------------

 

of those rights with respect to that dividend, 85 shares (after giving effect to
the Full-Value Award premium counting rules) shall be counted against the share
limits of this Plan). To the extent that shares of Common Stock are delivered
pursuant to the exercise of a stock appreciation right or stock option granted
under this Plan, the number of underlying shares as to which the exercise
related shall be counted against the applicable share limits under Section 4.2,
as opposed to only counting the shares issued. (For purposes of clarity, if a
stock appreciation right relates to 100,000 shares and is exercised at a time
when the payment due to the participant is 15,000 shares, 100,000 shares shall
be charged against the applicable share limits under Section 4.2 with respect to
such exercise.) Refer to Section 8.10 for application of the foregoing share
limits with respect to assumed awards. The foregoing adjustments to the share
limits of this Plan are subject to any applicable limitations under Section
162(m) of the Code with respect to awards intended as performance-based
compensation thereunder.
 
4.4    Reservation of Shares; No Fractional Shares; Minimum Issue. The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation's obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan. The Administrator
may from time to time impose a limit (of not greater than 100 shares) on the
minimum number of shares that may be purchased or exercised as to awards granted
under this Plan unless (as to any particular award) the total number purchased
or exercised is the total number at the time available for purchase or exercise
under the award.
 
5.AWARDS
 
5.1    Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are (subject, in each case, to the no repricing
provisions of Section 3.2):
 
5.1.1    Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.
 

 
 

--------------------------------------------------------------------------------

 

5.1.2    Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted.
 
5.1.3    Stock Appreciation Rights. A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall be set forth in the applicable award agreement and shall be not less than
100% of the fair market value of a share of Common Stock on the date of grant of
the SAR. The maximum term of a SAR shall be ten (10) years.
 
5.1.4    Other Awards; Dividend Equivalent Rights. The other types of awards
that may be granted under this Plan include: (a) stock bonuses, restricted
stock, performance stock, stock units, phantom stock or similar rights to
purchase or acquire shares, whether at a fixed or variable price or ratio
related to the Common Stock, upon the passage of time, the occurrence of one or
more events, or the satisfaction of performance criteria or other conditions, or
any combination thereof; (b) any similar securities with a value derived from
the value of or related to the Common Stock and/or returns thereon; or (c) cash
awards. Dividend equivalent rights may be granted as a separate award or in
connection with another award under this Plan; provided, however, that dividend
equivalent rights may not be granted in connection with a stock option or SAR
granted under this Plan. In addition, any dividends and/or dividend equivalents
as to the unvested portion of a restricted

 
 

--------------------------------------------------------------------------------

 

stock award that is subject to performance-based vesting requirements or the
unvested portion of a stock unit award that is subject to performance-based
vesting requirements will be subject to termination and forfeiture to the same
extent as the corresponding portion of the award to which they relate.
 
5.2    Section 162(m) Performance-Based Awards. Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be, and options and SARs granted to officers and employees (“Qualifying Options”
and “Qualifying SARS,” respectively) typically will be, granted as awards
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code (“Performance-Based Awards”). The
grant, vesting, exercisability or payment of Performance-Based Awards may depend
(or, in the case of Qualifying Options or Qualifying SARs, may also depend) on
the degree of achievement of one or more performance goals relative to a
pre-established targeted level or levels using one or more of the Business
Criteria set forth below (on an absolute basis or relative to the performance of
other companies or upon comparisons of any of the indicators of performance
relative to other companies) for the Corporation on a consolidated basis or for
one or more of the Corporation's subsidiaries, segments, divisions or business
units, or any combination of the foregoing. Any Qualifying Option or Qualifying
SAR shall be subject only to the requirements of Section 5.2.1 and 5.2.3 in
order for such award to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Any other Performance-Based
Award shall be subject to all of the following provisions of this Section 5.2.
 
5.2.1    Class; Administrator. The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.
 
5.2.2    Performance Goals. The specific performance goals for Performance-Based
Awards (other than Qualifying Options and Qualifying SARs) shall be, on an
absolute or relative basis, established based on one or more of the following
business criteria (“Business Criteria”) as selected by the Administrator in its
sole discretion: earnings per share, cash flow (which means cash and cash
equivalents derived from either net cash flow from operations or net cash flow
from operations, financing and investing activities), stock price, total
stockholder return, gross revenue, revenue growth, operating income (before or
after taxes), net earnings (before or after interest, taxes, depreciation and/or
amortization), return on equity or on assets or on net investment, cost
containment or reduction, profitability, economic value added, market share,
productivity, safety, customer satisfaction, on-time performance, or any
combination thereof. These terms are used as applied under generally accepted
accounting principles or in the financial reporting of the Corporation or of its
Subsidiaries. To qualify awards as performance-based under Section 162(m), the
applicable Business Criterion (or Business Criteria, as the case may be) and
specific performance goal or goals (“targets”) must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25%

 
 

--------------------------------------------------------------------------------

 

or more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of Section
162(m) of the Code. The terms of the Performance-Based Awards may specify the
manner, if any, in which performance targets shall be adjusted to mitigate the
unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets. The applicable performance measurement period may not
be less than three months nor more than 10 years.
 
5.2.3    Form of Payment; Maximum Performance-Based Award. Grants or awards
under this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. Grants of Qualifying Options and Qualifying SARs to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(b). The maximum number of shares of Common Stock which may be
delivered pursuant to Performance-Based Awards (other than Qualifying Options
and Qualifying SARs, and other than cash awards covered by the following
sentence) that are granted to any one participant in any one calendar year shall
not exceed 300,000 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1. In addition, the aggregate amount of
compensation to be paid to any one participant in respect of all
Performance-Based Awards payable only in cash and not related to shares of
Common Stock and granted to that participant in any one calendar year shall not
exceed $1,000,000. Awards that are cancelled during the year shall be counted
against these limits to the extent required by Section 162(m) of the Code.
 
5.2.4    Certification of Payment. Before any Performance-Based Award under this
Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and to
the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.
 
5.2.5    Reservation of Discretion. The Administrator will have the discretion
to determine the restrictions or other limitations of the individual awards
granted under this Section 5.2 including the authority to reduce awards, payouts
or vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.
 
5.2.6    Expiration of Grant Authority. As required pursuant to Section 162(m)
of the Code and the regulations promulgated thereunder, the Administrator's
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation's stockholders that occurs in the fifth year following the
year in which the Corporation's stockholders first approve this Plan, subject to
any subsequent extension that may be approved by stockholders.
 
5.3    Award Agreements. Each award shall be evidenced by either (1) a written
award

 
 

--------------------------------------------------------------------------------

 

agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement shall set
forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.
5.4    Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.
5.5    Consideration for Common Stock or Awards. The purchase price for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:
 
•
services rendered by the recipient of such award;

 
•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

 
•
notice and third party payment in such manner as may be authorized by the
Administrator;

 
•
the delivery of previously owned shares of Common Stock;

 
•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

 
•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

 
In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise. The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under Section
8.5 and any other conditions to exercise or purchase have been satisfied. Unless
otherwise expressly provided in the applicable award agreement, the
Administrator

 
 

--------------------------------------------------------------------------------

 

may at any time eliminate or limit a participant's ability to pay the purchase
or exercise price of any award or shares by any method other than cash payment
to the Corporation.
5.6    Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) for a share of
Common Stock on the New York Stock Exchange (the “Exchange”) for the date in
question or, if no sales of Common Stock were reported on the Exchange on that
date, the closing price (in regular trading) for a share of Common Stock on the
Exchange for the next preceding day on which sales of Common Stock were reported
on the Exchange. The Administrator may, however, provide with respect to one or
more awards that the fair market value shall equal the closing price (in regular
trading) for a share of Common Stock on the Exchange on the last trading day
preceding the date in question or the average of the high and low trading prices
of a share of Common Stock on the Exchange for the date in question or the most
recent trading day. If the Common Stock is no longer listed or is no longer
actively traded on the Exchange as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the award in the circumstances. The Administrator
also may adopt a different methodology for determining fair market value with
respect to one or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular award(s) (for example, and without limitation, the Administrator may
provide that fair market value for purposes of one or more awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).
 
5.7    Transfer Restrictions.
 
5.7.1    Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law: (a)
all awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.
 
5.7.2    Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person's family members).
 
5.7.3    Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:
 
(a)    transfers to the Corporation (for example, in connection with the
expiration or termination of the award),
(b)    the designation of a beneficiary to receive benefits in the event of the
participant's

 
 

--------------------------------------------------------------------------------

 

death or, if the participant has died, transfers to or exercise by the
participant's beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,    
(c)    subject to any applicable limitations on ISOs, transfers to a family
member (or former family member) pursuant to a domestic relations order if
approved or ratified by the Administrator,
(d)    if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or
(e)    the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.
5.8    International Awards. One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.
 
6.EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS
 
6.1    General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.
 
6.2    Events Not Deemed Terminations of Service. Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that, unless reemployment upon the expiration of such leave is
guaranteed by contract or law or the Administrator otherwise provides, such
leave is for a period of not more than three months. In the case of any employee
of the Corporation or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Corporation
or one of its Subsidiaries may be suspended until the employee returns to
service, unless the Administrator otherwise provides or applicable law otherwise
requires. In no event shall an award be exercised after the expiration of the
term set forth in the applicable award agreement.
 
6.3    Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service

 
 

--------------------------------------------------------------------------------

 

shall be deemed to have occurred with respect to each Eligible Person in respect
of such Subsidiary who does not continue as an Eligible Person in respect of the
Corporation or another Subsidiary that continues as such after giving effect to
the transaction or other event giving rise to the change in status unless the
Subsidiary that is sold, spun-off or otherwise divested (or its successor or a
direct or indirect parent of such Subsidiary or successor) assumes the Eligible
Person's award(s) in connection with such transaction.
 
7.ADJUSTMENTS; ACCELERATION
 
7.1    Adjustments. Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.
Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.
7.2    Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization in connection with which the Corporation does not survive
(or does not survive as a public company in respect of its Common Stock); any
exchange of Common Stock or other

 
 

--------------------------------------------------------------------------------

 

securities of the Corporation in connection with which the Corporation does not
survive (or does not survive as a public company in respect of its Common
Stock); a sale of all or substantially all the business, stock or assets of the
Corporation in connection with which the Corporation does not survive (or does
not survive as a public company in respect of its Common Stock); a dissolution
of the Corporation; or any other event in which the Corporation does not survive
(or does not survive as a public company in respect of its Common Stock); then
the Administrator may make provision for a cash payment in settlement of, or for
the termination, assumption, substitution or exchange of any or all outstanding
share-based awards or the cash, securities or property deliverable to the holder
of any or all outstanding share-based awards, based upon, to the extent relevant
under the circumstances, the distribution or consideration payable to holders of
the Common Stock upon or in respect of such event. Upon the occurrence of any
event described in the preceding sentence, then, unless the Administrator has
made a provision for the substitution, assumption, exchange or other
continuation or settlement of the award or (unless the Administrator has
provided for the termination of the award) the award would otherwise continue in
accordance with its terms in the circumstances: (1) unless otherwise provided in
the applicable award agreement, each then-outstanding option and SAR shall
become fully vested,     all shares of restricted stock then outstanding shall
fully vest free of restrictions, and each other award granted under this Plan
that is then outstanding shall become payable to the holder of such award; and
(2) each award shall terminate upon the related event; provided that the holder
of an option or SAR shall be given reasonable advance notice of the impending
termination and a reasonable opportunity to exercise his or her outstanding
vested options and SARs (after giving effect to any accelerated vesting required
in the circumstances) in accordance with their terms before the termination of
such awards (except that in no case shall more than ten days' notice of the
impending termination be required and any acceleration of vesting and any
exercise of any portion of an award that is so accelerated may be made
contingent upon the actual occurrence of the event).
    
The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.
In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and, in such circumstances, will
reinstate the original terms of the award if an event giving rise to an
acceleration does not occur.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.
7.3    Other Acceleration Rules. The Administrator may override the provisions
of Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to

 
 

--------------------------------------------------------------------------------

 

refuse any acceleration, whether pursuant to the award agreement or otherwise,
in such circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with an event referred to in Section 7.2 (or such
other circumstances as may trigger accelerated vesting of the award) shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.
 
7.4    Definition of Change in Control. With respect to a particular award
granted under this Plan, a “Change in Control” shall be deemed to have occurred
as of the first day, after the date of grant of the particular award, that any
one or more of the following conditions shall have been satisfied:
 
(i)    the consummation of:
(A)    any consolidation or merger of the Corporation in which the Corporation
is not the continuing or surviving corporation or pursuant to which shares of
common stock of the Corporation would be converted into cash, securities or
other property, other than a merger of the Corporation in which the holders of
common stock of the Corporation immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or
(B)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Corporation.
(ii)    at any time during a period of twenty-four (24) months, fewer than a
majority of the members of the Board are Incumbent Directors. For these
purposes, “Incumbent Directors” means (A) individuals who constitute the Board
at the beginning of such period; and (B) individuals who were nominated or
elected by all of, or a committee composed entirely of, the individuals
described in (A); and (C) individuals who were nominated or elected by
individuals described in (B).
(iii)    any Person (meaning any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender
or exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
the Corporation ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of members of the Board
(“Voting Securities” to be calculated as provided in paragraph (d) of Rule 13d-3
in the case of rights to acquire common stock of the Corporation) representing
20% or more of the combined voting power of the then-outstanding Voting
Securities.
(iv)    approval by the stockholders of the Corporation of any plan or proposal
for the liquidation or dissolution of the Corporation.
Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the

 
 

--------------------------------------------------------------------------------

 

Corporation and any affiliate thereof, provided such transaction has been
approved by at least two-thirds (2/3) of the Incumbent Directors (as defined
above) then in office and voting.
8.
OTHER PROVISIONS

 
8.1    Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, and/or
the payment of money under this Plan or under awards are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law and federal margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.
 
8.2    No Rights to Award. No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.
 
8.3    No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee's status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person's compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.
 
8.4    Plan Not Funded. Awards payable under this Plan shall be payable in
shares or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.
 
8.5    Tax Withholding. Upon any exercise, vesting, or payment of any award, or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an ISO prior to satisfaction of the holding period requirements of Section
422 of the Code, or upon any

 
 

--------------------------------------------------------------------------------

 

other tax withholding event with respect to any award, the Corporation or one of
its Subsidiaries shall have the right at its option to:
 
(a)    require the participant (or the participant's personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or
(b)    deduct from any amount otherwise payable in cash (whether related to the
award or otherwise) to the participant (or the participant's personal
representative or beneficiary, as the case may be) the minimum amount of any
taxes which the Corporation or one of its Subsidiaries may be required to
withhold with respect to such award event or payment.
In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.
8.6    Effective Date, Termination and Suspension, Amendments.
 
8.6.1    Effective Date. This Plan is effective as of March 13, 2008, the date
of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board, this Plan
shall terminate at the close of business on the day before the tenth anniversary
of the Effective Date. After the termination of this Plan either upon such
stated expiration date or its earlier termination by the Board, no additional
awards may be granted under this Plan, but previously granted awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such awards) shall remain outstanding in accordance with their applicable
terms and conditions and the terms and conditions of this Plan.
 
8.6.2    Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.
 
8.6.3    Stockholder Approval. To the extent then required by applicable law or
any applicable listing agency or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.
 
8.6.4    Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by

 
 

--------------------------------------------------------------------------------

 

agreement or resolution may waive conditions of or limitations on awards to
participants that the Administrator in the prior exercise of its discretion has
imposed, without the consent of a participant, and (subject to the requirements
of Sections 3.2 and 8.6.5) may make other changes to the terms and conditions of
awards. Any amendment or other action that would constitute a repricing of an
award is subject to the limitations set forth in Section 3.2.
 
8.6.5    Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding award agreement
shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.
 
8.7    Privileges of Stock Ownership. Except as otherwise expressly authorized
by the Administrator, a participant shall not be entitled to any privilege of
stock ownership as to any shares of Common Stock not actually delivered to and
held of record by the participant. Except as expressly required by Section 7.1
or otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.
 
8.8    Governing Law; Construction; Severability.
 
8.8.1    Choice of Law. This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware.
 
8.8.2    Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
        
8.8.3    Plan Construction.
 
(a)    Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.
(b)    Section 162(m). Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is

 
 

--------------------------------------------------------------------------------

 

applied under Section 162(m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the Code
unless such committee provides otherwise at the time of grant of the award. It
is the further intent of the Corporation that (to the extent the Corporation or
one of its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under Section
162(m).
8.9    Captions. Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.    
 
8.10    Stock-Based Awards in Substitution for Stock Options or Awards Granted
by Other Corporation. Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect only adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock in the transaction and any change in the issuer of the
security. Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.
 
8.11    Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed
to limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.
 
8.12    No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any

 
 

--------------------------------------------------------------------------------

 

dissolution or liquidation of the Corporation or any Subsidiary, (e) any sale or
transfer of all or any part of the assets or business of the Corporation or any
Subsidiary, or (f) any other corporate act or proceeding by the Corporation or
any Subsidiary. No participant, beneficiary or any other person shall have any
claim under any award or award agreement against any member of the Board or the
Administrator, or the Corporation or any employees, officers or agents of the
Corporation or any Subsidiary, as a result of any such action.
 
8.13    Other Company Benefit and Compensation Programs. Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant's compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.
 
8.14    Clawback Policy. The awards granted under this Plan are subject to the
terms of the Corporation's recoupment, clawback or similar policy as it may be
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of awards or any shares of Common Stock or other cash or property received with
respect to the awards (including any value received from a disposition of the
shares acquired upon payment of the awards).
 
###
 
 

 
 